        Case 1:17-cv-00487-KG-LF Document 222 Filed 10/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MTGLQ INVESTORS, LP,

       Plaintiff,

vs.                                                                  1:17-cv-00487-KG-LF

MONICA L. WELLINGTON, THE MONICA L.
WELLINGTON DECLARATION OF TRUST
DATED DECEMBER 28, 2007, ALTURA VILLAGE
HOMEOWNERS’ ASSOCIATION, INC., JP MORGAN
CHASE BANK, N.A.,

       Defendants.

                         JUDGMENT AWARDING ATTORNEY FEES

       THIS MATTER comes before the Court on Plaintiff MTGLQ Investors, LP’s

(“MTGLQ”) MOTION TO Enforce Order Awarding of Attorney Fees filed on January 3, 2020.

Doc. 208. Defendant Monica Wellington did not file a response within the time to do so.1

Accordingly, MTGLQ filed a notice of completion of briefing on April 6, 2020. Doc. 218. “The

failure of a party to file and serve a response in opposition to a motion within the time prescribed

for doing so constitutes consent to grant the motion.” D.N.M.LR-Civ. 7.1(b). The Court, having

read the motion, noting that Ms. Wellington has failed to file a response and thereby consents to

the Court granting the motion, and being fully advised, finds that the motion is well taken and

will GRANT it.

       On January 18, 2019, the Court awarded MTGLQ a portion of the fees it requested

pursuant to Federal Rule of Civil Procedure 37. See Doc. 145. The Court ordered Ms.



1
 “A response must be served and filed within fourteen (14) calendar days after service of the
moiton.” D.N.M.LR-Civ. 7.4(a).
        Case 1:17-cv-00487-KG-LF Document 222 Filed 10/30/20 Page 2 of 2




Wellington to pay MTGLQ $623.50 plus New Mexico gross receipts tax—the reasonable

expenses MTGLQ incurred in responding to Ms. Wellington’s motion to compel—no later than

February 8, 2019. Doc. 145 at 2. To date, Ms. Wellington has not paid the money to MTGLQ or

it’s counsel.

        IT IS THEREFORE ORDERED, ADJUDGED and DECREED that Plaintiff MTGLQ

Investors, LP, recover from Defendant Monica L. Wellington $623.50 in reasonable attorney’s

fees, plus the applicable gross receipts tax.




                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE




                                                  2
